

115 HR 6381 IH: Occupation of Guam Remembrance Act
U.S. House of Representatives
2018-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6381IN THE HOUSE OF REPRESENTATIVESJuly 16, 2018Ms. Bordallo introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo memorialize victims and survivors of the occupation of Guam, provide for additional development
			 at the War in the Pacific National Historical Park, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Occupation of Guam Remembrance Act. 2.FindingsCongress finds as follows:
 (1)In August 1978, Public Law 95–348 (section 6; 16 U.S.C. 410dd) established the War in the Pacific National Historical Park on Guam.
 (2)In December 1993, section 3(b)(1) of Public Law 103–197 (16 U.S.C. 410dd(l)) authorized the construction of a memorial wall at the Asan Bay Overlook in the War in the Pacific National Historical Park, commemorating the loyalty of the people of Guam during World War II and the heroism of the American forces that liberated Guam from occupation by Imperial Japan.
 (3)In December 2002, the Guam War Claims Review Commission Act (Public Law 107–333) established the Guam War Claims Review Commission to—
 (A)review the facts and circumstances surrounding the implementation and administration of the Guam Meritorious Claims Act of 1945 (Public Law 79–224); and
 (B)advise on additional compensation to the people of Guam for death, personal injury, forced labor, forced march, and internment by occupying Imperial Japanese military forces between December 8, 1941, and July 21, 1944.
 (4)In December 2016, the Guam World War II Loyalty Recognition Act (title XVII of Public Law 114–328), provided for war claim payments to victims and survivors of the occupation of Guam by Imperial Japan.
 (5)In June 2018, the Foreign Claims Settlement Commission began reviewing war claims submitted on behalf of victims and survivors of the occupation of Guam and their families, pursuant to the Guam World War II Loyalty Recognition Act (title XVII of Public Law 114–328).
			3.Authority to update and maintain memorial wall
 (a)Authorities and duties of the secretaryThe Secretary— (1)shall maintain the memorial wall, including correcting and updating the names of those eligible to be listed on the memorial wall; and
 (2)shall notify the delegate to the United States House of Representatives from Guam and the Governor of Guam of any proposed revisions or additions to the memorial wall not less than 1 month before any revisions or additions are made.
 (b)Addition of war claimant namesIn carrying out subsection (a), the Secretary shall— (1)add the names of all compensable Guam decedents and compensable Guam victims submitted to the Foreign Claims Settlement Commission pursuant to section 1705(b)(8) of the Guam World War II Loyalty Recognition Act (title XVII of Public Law 114–328; 22 U.S.C. 1621 note), if such names do not appear on the wall on the date of the enactment of this Act; and
 (2)inform individuals who submitted claims to the Foreign Claims Settlement Commission under the Guam World War II Loyalty Recognition Act (title XVII of Public Law 114–328; 22 U.S.C. 1621 note) that the name of each compensable Guam decedent or compensable Guam victim submitted by the respective individual to the Commission—
 (A)appears on the memorial wall already, and provide additional relevant information as appropriate; or
 (B)will be added to the memorial wall pursuant to paragraph (1). (c)War claimant informationThe Foreign Claims Settlement Commission shall provide such information as is necessary for the Secretary to carry out this section.
 (d)Revisions to names listedIn carrying out subsection (a), the Secretary shall— (1)publish the names listed on the memorial wall on a publicly accessible website of the National Park Service;
 (2)publish the names to be added to or revised on the memorial wall, at a future date to be determined by the Secretary, on such website; and
 (3)provide a mechanism on such website for individuals to request that names listed on the memorial wall be revised to ensure accuracy or added to the memorial wall if such individuals—
 (A)demonstrate a legitimate reason, as determined by the Secretary, for such listed names to be revised or added; and
 (B)submit appropriate documentation including affidavits, as determined by the Secretary, to substantiate the revision or addition requested.
 (e)DefinitionsIn this section: (1)Compensable Guam decedentsThe term compensable Guam decedents has the meaning given that term by the Guam World War II Loyalty Recognition Act (title XVII of Public Law 114–328; 22 U.S.C. 1621 note).
 (2)Compensable Guam victimsThe term compensable Guam victims has the meaning given that term by the Guam World War II Loyalty Recognition Act (title XVII of Public Law 114–328; 22 U.S.C. 1621 note).
 (3)Government of GuamThe term Government of Guam has the meaning given that term by the Organic Act of Guam (48 U.S.C. 1421 et seq.). (4)Memorial wallThe term memorial wall means the Asan Bay Overlook Memorial Wall authorized to be constructed under section 3(b)(1) of Public Law 103–197 (16 U.S.C. 410dd(l)), and located in the War in the Pacific National Historical Park on Guam established under section 6 of Public Law 95–348 (16 U.S.C. 410dd).
 (5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 4.FundingSection 1707 of the Guam World War II Loyalty Recognition Act (title XVII of Public Law 114–328; 22 U.S.C. 1621 note) is amended by adding at the end the following:
			
 (c)Memorial WallThe Secretary may award grants under subsection (a) (and, when grant recipients acceptable to the Secretary are not available for this purpose, may directly use funds made available for such grants) to correct and update the names of those eligible to be listed on, and other activities related to updating and maintaining, the Asan Bay Overlook Memorial Wall authorized to be constructed under section 3(b)(1) of Public Law 103–197..
 5.Sense of CongressIt is the sense of Congress that— (1)section 6 of Public Law 95–348 (16 U.S.C. 410dd(i)) directs the Secretary, acting through the Director of the National Park Service, to employ and train residents of Guam or the Northern Mariana Islands to develop, maintain, and administer the War in the Pacific National Historical Park; and
 (2)the Secretary, acting through the Director of the National Park Service, should increase efforts to recruit, hire, and train Guam residents as employees at the War in the Pacific National Historical Park pursuant to the directive in such section.
 6.Direct hire authorityThe Secretary of the Interior, acting through the Director of the National Park Service, may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, other than sections 3303 and 3328 of such title, a qualified candidate directly to for any future vacant position at the War in the Pacific National Historical Park for which the candidate meets Office of Personnel Management qualification standards.
		7.Land conveyance to government of Guam
 (a)Conveyance requiredNot later than 6 months after the date on which the Guam Waterworks Authority submits a written request to the Secretary, the Secretary shall convey to the Government of Guam for public benefit use, by quitclaim deed and without reimbursement, all right, title, and interest of the United States in and to the approximately 1 acre of Federal land generally described as GWA parcel of Lot 499 on the map entitled War in the Pacific National Historical Park, Guam, Proposed Conveyance and Boundary Adjustment and dated July 2018.
 (b)Availability of mapThe map referred to in subsection (a) shall be kept on file and available for public inspection at the appropriate office of the National Park Service and available for public inspection on a website of the National Park Service. The Secretary may correct minor errors in the map.
 (c)SurveyThe exact acreage and legal description of the Federal land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (d)Additional terms and conditionsThe conveyance under subsection (a) shall be subject to any other terms and conditions that the Secretary considers appropriate to protect the interests of the United States.
			(e)Required use; reversion
 (1)Required useThe Federal land conveyed under subsection (a) may be used by the Government of Guam only for the Guam Waterworks Authority to operate the public drinking water system of the territory of Guam.
 (2)ReversionIf the Secretary determines that the Federal land conveyed to the Government of Guam pursuant to subsection (a) is not used in accordance with paragraph (1), all right, title, and interest in and to such parcel shall, at the option of the Secretary, revert to the United States.
 8.Technical amendmentsSection 6 of the Act entitled An Act to authorize appropriations for certain insular areas of the United States, and for other purposes, approved August 18, 1978 (16 U.S.C. 410dd), is amended—
 (1)in subsection (l), by striking herosim and inserting heroism; and (2)in subsection (n), by striking section (l) before the final period and inserting subsection (l).
			